McBRIDE, Judge.
This suit was brought by Emmco Insurance Company, the collision insurance carrier of the automobile of Jesse J. St. Amant, which was involved in the accident discussed in the case of Galiano v. The Ocean Accident & Guarantee Corporation, Ltd., La.App., 55 So.2d 641. The suit is for $1217.36, which plaintiff was obliged to pay under the policy to Jesse J. St. Amant for the damages inflicted upon his automobile in the aforesaid accident, and plaintiff has appealed from a judgment dismissing the suit.
For the reasons assigned in the Galiano case, the judgment appealed from is affirmed.
Affirmed.